                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MARSHALL DEWAYNE MAYHEW,                   )
                                           )
       Petitioner,                         )
                                           )   CIVIL ACTION NO. 16-0072-CG-B
vs.                                        )   CRIMINAL NO. 13-00281-CG-B
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
       Respondent.                         )

                                    JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 is DISMISSED without prejudice, and

JUDGMENT is entered in favor of the Respondent, United States of America, and

against Petitioner, Marshall Dewayne Mayhew. The Court further finds that

Mayhew is not entitled to issuance of a Certificate of Appealability, and as a result,

he is not permitted to appeal in forma pauperis.

      DONE and ORDERED this 8th day of November, 2019.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
